DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 30 JUNE 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
No claims have been amended, cancelled or added. Claims 1 and 12-51 are pending and herein examined. 

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. The current rejection is a statutory double patenting rejection and there were no arguments presented towards a statutory double patenting rejection.
On 07/30/2021 the Examiner conducted an interview to discuss potential amendments. See attached PTO-413 and accompanying proposed amendments with remarks. Those proposed amendments in view of the remarks are found persuasive and overcome the rejection of record. Specifically there are two groups of claims, the first is claims 12, 20, and 28 and the second is claims 16, 24, and 32. The first group of claims are amended to display “a video sequence” rather than “video data.” These terminologies, while overlapping in scope, differentiate in at least the video sequence is .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment issue fee.
Authorization for this examiner’s amendment was given on 30 JULY 2021 in a telephonic interview with Applicant’s representative Gregory J. Albin (Reg. No. 56,292). See attached PTO-413.

A) Claim 1 has been amended to read:
--1. (canceled)--

B) Claim 12 has been amended to read:
--12. (currently amended) A method comprising:
decoding, by one or more processors, a bitstream such that a removal time of access unit 0 satisfies the following constraint:

the first value being a function of a sum of a third value and a fourth value,
the third value being a function of MaxTileCols*MaxTileRows*( tr( 0 ) − tr,n( 0 )),
the fourth value being equal to 
MaxTileCols*MaxTileRows* PicSizeInSamplesY /MaxLumaPS,
	the second value being equal to MaxTileCols*MaxTileRows,
	where MaxTileCols, MaxTileRows, and MaxLumaPS are specified values that apply to picture 0, and where:
	MaxTileCols represents a maximum number of tile columns,
	MaxTileRows represents a maximum number of tile rows,
	MaxLumaPS represents a maximum luma picture size,
	tr( 0 ) represents the removal time of access unit 0, and
	tr,n( 0 ) represents a nominal removal time of access unit 0, the method further comprising:
	displaying a video sequence obtained from the decoded bitstream.--

C) Claim 20 has been amended to read:
--20. (currently amended) A method comprising:

the number of tiles in picture 0 is less than or equal to a minimum value of a first value and a second value,
the first value being a function of a sum of a third value and a fourth value,
the third value being a function of MaxTileCols*MaxTileRows*( tr( 0 ) − tr,n( 0 )),
the fourth value being equal to 
MaxTileCols*MaxTileRows* PicSizeInSamplesY /MaxLumaPS,
	the second value being equal to MaxTileCols*MaxTileRows,
	where MaxTileCols, MaxTileRows, and MaxLumaPS are specified values that apply to picture 0, and where:
	MaxTileCols represents a maximum number of tile columns,
	MaxTileRows represents a maximum number of tile rows,
	MaxLumaPS represents a maximum luma picture size,
	tr( 0 ) represents the removal time of access unit 0, and
	tr,n( 0 ) represents a nominal removal time of access unit 0, the method further comprising:
	displaying a video sequence obtained from the decoded bitstream.--

D) Claim 28 has been amended to read:

decoding, by one or more processors, a bitstream that is encoded based on a removal time of access unit 0 satisfying the following constraint:
the number of tiles in picture 0 is less than or equal to a minimum value of a first value and a second value,
the first value being a function of a sum of a third value and a fourth value,
the third value being a function of MaxTileCols*MaxTileRows*( tr( 0 ) − tr,n( 0 )),
the fourth value being equal to 
MaxTileCols*MaxTileRows* PicSizeInSamplesY /MaxLumaPS,
	the second value being equal to MaxTileCols*MaxTileRows,
	where MaxTileCols, MaxTileRows, and MaxLumaPS are specified values that apply to picture 0, and where:
	MaxTileCols represents a maximum number of tile columns,
	MaxTileRows represents a maximum number of tile rows,
	MaxLumaPS represents a maximum luma picture size,
	tr( 0 ) represents the removal time of access unit 0, and
	tr,n( 0 ) represents a nominal removal time of access unit 0, the method further comprising:
	displaying a video sequence obtained from the decoded bitstream.--

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2012/0314026 A1 (hereinafter “Chen”) and Bross et al., “High Efficiency Video Coding (HEVC) Text Specification Draft 8,” JCTVC-J1003_d7, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, July 11-20 2012, Stockholm, Sweden (hereinafter “Bross”)), there is no teaching or suggestion for decoding a number of tiles in picture 0 where it is less than or equal to a minimum value of a first value and a second value as defined in the claims. The disclosure of Chen teaches providing constraints to tiles based on picture width multiplied by picture height multiplied by number of pictures decoded per second. See, Chen ¶ [0056]. However, Chen does not provide a constraint of a minimum value of two values as defined in the claims. The disclosure of Bross in p. 197 details that the rates are of a maximum tile rate, but also fails to expressly disclose that it is the minimum value of two values as defined in the claims. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12-51 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STUART D BENNETT/Examiner, Art Unit 2481